Citation Nr: 1116147	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-33 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a left shoulder disorder.  

3.  Entitlement to service connection for an upper back/cervical disorder.  

4.  Entitlement to service connection for an unspecified neurological disorder.

5.  Entitlement to an increased evaluation for a low back syndrome with degenerative changes, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2006 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

During his November 2007 Decision Review Officer hearing (a transcript is of record), the Veteran withdrew claims of entitlement to increased ratings for his left and right knee scars.  Those issues are therefore withdrawn and will not be considered by the Board.  38 C.F.R. § 20.204(b).

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, however, the evidence demonstrates that the Veteran is presently employed.  Hence, any claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders Board need not be discussed.

The issues of entitlement to service connection for right and left shoulder, spine, and unspecified neurological disorders are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A low back syndrome with degenerative changes is not manifested by either forward flexion less than 61 degrees, a combined range of thoracolumbar motion not less than 121 degrees, or by guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a low back syndrome with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated in June 2006 of the information and evidence needed to substantiate and complete his claim, to include information regarding how disability evaluations and effective dates are assigned.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Increased Rating for the Spine-Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  Significantly, however, as concerns spinal disabilities the rating criteria set forth at 38 C.F.R. § 4.71a specifically factor in 38 C.F.R. §§ 4.40 and 4.45.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated as 10 percent disabled under 38 C.F.R. § 4.71a, Diagnostic Code 5242 for a low back syndrome with degenerative changes.  The General Rating Formula for Diseases and Injuries of the Spine applies with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

In order to warrant a 20 percent rating the evidence must show either forward thoracolumbar flexion which is less than 61 degrees, or a combined range of thoracolumbar motion that is less than 121 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5242.  A separate rating of 20 percent is warranted where there is evidence of a service connected intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months is shown.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Significantly, however, there is no evidence that the appellant is service connected for an intervertebral disc syndrome.  

Procedurally, the Veteran was granted service connection for a low back syndrome with degenerative changes in August 1976 with a noncompensable disability evaluation.  In May 2006 the Veteran argued that his low back disorder had increased in severity.  In an October 2006 rating decision, the RO increased the evaluation to 10 percent.  The Veteran contends that his low back symptoms warrant a disability rating in excess of 10 percent.  

The record includes private medical records to include a November 2005 private treatment record from the Veteran's chiropractor, Dr. S.T. , which revealed degenerative lumbar changes as well as evidence of a moderately restricted range of motion.  The exact range of motion findings were not recorded.  Dr. S.T.'s impressions were lumbar disc displacement/herniation and lumbar segmental dysfunction/subluxation.

Also included in the record is a June 2006 VA examination report which noted that the Veteran first injured his lower back in 1974 and that his pain had become gradually worse over time.  The Veteran reported that his lumbar disorder limited his leisure activities to include exercise and playing with his children.  Physical examination revealed forward flexion to 80 degrees with pain between 70 and 80 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees with pain from 10 to 20 degrees, and bilateral lateral rotation to 20 degrees with pain beginning at 10 degrees.  Neurological examination was within normal limits.  Deluca testing showed no change or pain in range of motion but increased fatigue after three repetitions.  

In a February 2007 statement, the Veteran stated that his back pain was continuously worse and that he was unable to do yard work or house work because he was in pain.  He described being unable to play or spend time with his children due to his back disorder.

During his November 2007 Decision Review Officer hearing, the Veteran testified that he experienced constant lower back pain.  He explained that his range of motion was about the same as during his June 2006 VA examination.  The Veteran explained, however that he believed he was entitled to a higher disability evaluation because he could not do things that he would otherwise be able to do as a healthy person.  He further explained that he was unable, as a post office employee, to lift heavy objects at work, and was unable to play sports with his grandchildren due to his pain.  

At an August 2008 VA examination the Veteran described constant pain with a 4 out of 10 on the pain scale, with 10 being the worst.  The Veteran stated that he felt he had stiffness and a decreased range of motion.  Bilateral radicular pain was described but without parethesias or weakness.  The Veteran stated that physical activities increased his symptoms.  On inspection, the Veteran demonstrated a normal upright posture and gait, position of the head, curvatures of the spine and symmetry.  There was no spinal or paraspinal tenderness.  No palpable spasms were found.  Forward flexion was to 90 degrees, with pain beginning at 60 degrees.  Bilateral lateral flexion was to 30 degrees with pain at 20 degrees, and bilateral lateral rotation was to 20 degrees with pain at 30 degrees.  

The Veteran's joint function was not additionally limited by pain, fatigue, weakness or incoordination or lack of endurance on repetitive use.  A neurological evaluation revealed normal findings.  The diagnosis was degenerative disc disease, and it was opined that the Veteran had a mild functional impairment as a result of subjective complaints.  

The Board finds that the Veteran's low back syndrome is properly evaluated as 10 percent disabling.  In this regard, at no time during the period on appeal have range of motion studies demonstrated thoracolumbar flexion to 61 degrees or less, or a combined range of thoracolumbar motion of 121 degrees or less.  Nor has the evidence shown, the muscle spasm, guarding or abnormal spinal contour which would allow for a higher 20 percent disability rating.  While forward flexion between 60 and 90 degrees was accompanied by pain in August 2008, the general rating formula for diseases and injuries of the spine applies with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Hence, as forward flexion exceeded 61 degrees, and as the combined range of motion exceeded 121 degrees an increased evaluation is not in order.  Additionally, at no time during this period did the evidence demonstrate service connected incapacitating episodes.  Indeed, neurological examinations were all normal, and as noted earlier, the appellant is not service connected for an intervertebral disc syndrome.  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of a lumbar spine disability according to the pertinent diagnostic codes.  In contrast, competent evidence concerning the nature and extent of the Veteran's lumbar spine disorder has been provided by the medical personnel who have examined him during the appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings provided in the examination reports directly address the criteria under which these disabilities are evaluated and go to show that the Veteran was and is properly evaluated as 10 percent disabled.

Finally, the Board considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board concludes that rating criteria reasonably describes his disability level and symptomatology.  As such, referral of this claim for consideration of an extraschedular rating is not in order.

In sum, the evidence preponderates against finding symptoms necessary for a rating in excess of 10 percent.  The claim is denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for a low back syndrome with degenerative changes is denied.

REMAND

In the October 2006 rating decision entitlement to service connection for both left and right shoulder disorders was denied.  The Veteran in November 2006 filed a timely notice of disagreement.  Unfortunately, VA has yet to issue a statement of the case on the issue of entitlement to service connection for a left shoulder disorder.  Hence, further development is required.  Manlincon v. West, 12 Vet. App. 242 (1999).

With respect to the remaining issues the Veteran contends that while on active duty he fell off of a truck and injured his lower spine which also resulted in right shoulder, upper back/cervical, and unspecified neurological disorders.  In support of his claim are February and November 2008 letters from the Veteran's chiropractor Dr. S.T..  Dr. S.T. has reported his belief that the Veteran's in-service fall caused a then-"undetected"/"unnoticed" "compound" (sic) fracture of the T-12 vertebrae.  Dr. S.T. opined that side effects of this fracture included right shoulder and neck pain as well as headaches.  While the service medical records do not document an in-service spinal fracture, let alone an in-service compound fracture of the spine, in light of the service medical records showing a fall from a truck in-service, and the opinion of Dr. S.T., an examination is in order so that the etiology of the Veteran's disorders may be determined.  McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must issue a statement of the case addressing the claim of entitlement to service connection for a left shoulder disorder.  The Veteran is hereby informed that the Board may exercise appellate jurisdiction only if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).

2.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, the AMC/RO should schedule the Veteran for a VA examination by a physician.  The claims folder, to specifically include the treatment records and letters of the Veteran's chiropractor, Dr. S.T.,  and a copy of this REMAND are to be made available for the examiner to review.  The examining physician is to specifically address the following: 

Is it at least as likely as not, i.e., is there a 50/50 chance that a right shoulder disorder, and/or an upper back/cervical disorder; and/or an unspecified neurological disorder was/were incurred in service or due to a purported "compound" (sic) in-service injury to the T-12 vertebrae or to the service connected "low back syndrome with degenerative changes?"   All opinions expressed must be accompanied by a complete and full written rationale based on evidence in the claims file and sound medical principles.  

The examining physician should attach a copy of their curriculum vitae to the examination report.

4.  The AMC/RO should review the medical examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
5.  The Veteran is to be notified that it is his  responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  The RO must then readjudicate the Veteran's claims of entitlement to service connection for right shoulder, upper back/cervical, and unspecified neurological disorders.  If any claim is not granted to the appellant's satisfaction, the RO must issue the Veteran and his representative a Supplemental Statement of the Case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


